Citation Nr: 0122184	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  93-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left great toe 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1941 to June 1945.

In January 1980, the Board of Veterans' Appeals (Board) 
denied service connection for residuals of an infected left 
big toe.

In 1992, the veteran submitted an application to reopen the 
claim for service connection for a left big toe disability.  
This appeal comes to the Board from October 1992 and June 
1999 RO rating decisions that determined there was no new and 
material evidence to reopen the claim for service connection 
for a left big toe disability.  In October 1995 and March 
1998, the Board remanded the case to the RO for additional 
development.


FINDINGS OF FACT

1.  In January 1980, the Board denied service connection for 
a left big toe disability.

2.  Evidence received subsequent to the January 1980 Board 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left big toe disability.


CONCLUSIONS OF LAW

1.  The January 1980 Board decision, denying service 
connection for a left big toe disability, is final.  
38 U.S.C.A. § 7104, previously 4003 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a left big toe 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) redefined VA's duty to assist a veteran in the 
development of a claim.  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
application to reopen the claim for service connection for a 
left big toe disability.  There is no identified evidence not 
accounted for and examinations have been performed with 
regard to the veteran's claim.  The veteran and his 
representative have been provided with a statement of the 
case and a supplemental statement of the case that discusses 
the pertinent evidence, and the laws and regulations related 
to the veteran's claim, that essentially notifies the veteran 
of the evidence needed to prevail on his claim.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of this claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  The definition of new and material 
evidence has also changed, but only for claims filed on or 
after August 29, 2001; this appeal is not affected.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).
Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

The January 1980 Board decision denied service connection for 
residuals of an infected left big toe.  A decision of the 
Board is final with the exception that a claimant may later 
reopen a claim if new and material evidence is submitted.   
38 U.S.C.A. §§ 5108, 7104, previously 4003 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (2000).  The question now 
presented is whether new and material evidence has been 
submitted since the Board's adverse January 1980 decision, 
denying service connection for a left big toe disability, to 
permit reopening of the claim.  38 C.F.R. 3.156(a) (1999); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether it shows 
the presence of a left big toe disability and that it is 
related to an incident of service or to a service-connected 
disability).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the January 1980 Board 
decision consisted of statements and testimony from the 
veteran to the effect that he had a left big toe disability 
due to infection of this toe in service, a statement from a 
service comrade of the veteran to the effect that the veteran 
sustained injuries in combat while in service, and VA 
documents and VA and private medical reports that did not 
show problems with the left big toe in service or after 
service.  The January 1980 Board decision also, in part, 
granted service connection for specified metallic foreign 
bodies that resulted from shell fragment wounds in service.

Since the January 1980 Board decision, various evidence has 
been submitted, including statements and testimony from the 
veteran at hearings to the effect that he has arthritis of 
the left big toe due to problems with an infected big toe in 
service.  This evidence is similar to his statements and 
testimony of record in 1980 and is not new.  Also received 
since the January 1980 Board decision were VA and private 
medical records, including documents received from the Social 
Security Administration, and VA medical records and documents 
that do not show the presence of a left big toe disability 
until the 1990's and that do not show the presence of any 
other left big toe disability.  While this evidence shows the 
presence of a left big toe disability (arthritis of both big 
toes, more severe on the left), and is new, it is not new and 
material because it is not of such significance, in the 
absence of evidence of continuous symptoms of such a 
condition since service or medical evidence linking the 
current left big toe condition to an incident of service or 
to a service-connected disability, that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a left big toe disability.  The veteran has 
been advised during multiple hearings that such evidence is 
required to reopen the claim.  The Board finds that no new 
and material evidence has been submitted since January 1980 
to reopen this claim.

The record shows that the January 1980 Board decision 
considered the veteran's combat service and granted service 
connection for specified metallic foreign bodies due to shell 
fragment wounds.  The veteran, however, does not indicate 
that his alleged infected left big toe in service was related 
to any combat with the enemy.  Hence, the Board finds that 
the provisions of 38 U.S.C.A. § 1154(b) noted above are not 
applicable in this case.

Since no new and material evidence has been submitted to 
reopen the claim for service connection for a left big toe 
disability, there is no basis to reopen the claim, and the 
January 1980 Board decision remains final.


ORDER

The application to reopen the claim for service connection 
for a left big toe disability is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

